Citation Nr: 1508551	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-05 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran had active duty from December 1992 to January 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The issues of service connection for right and left knee disabilities were remanded for further development in April 2014, and now return again before the Board.

In a December 2014 statement the Veteran raised a claim of entitlement to service connection for rheumatoid arthritis.  As this matter has not been adjudicated by the RO in the first instance, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A right knee disability was noted at enlistment; this disability was not aggravated beyond the natural progress of the disease during service, and a right knee disability is not otherwise shown to have been caused or aggravated by service.

2. A left knee disability was noted at enlistment; this disability was not aggravated beyond the natural progress of the disease during service, and a left knee disability is not otherwise shown to have been caused or aggravated by service..


CONCLUSIONS OF LAW

1. The Veteran's pre-existing right knee disability was not aggravated during his military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

2. The Veteran's pre-existing left knee disability was not aggravated during his military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board previously remanded the Veteran's knee claims in April 2014, for further development, specifically to ensure that all relevant evidence was considered.  All relevant evidence was considered, and these claims were readjudicated in a October 2014 SSOC. Thus, there is compliance with the Board's remand instructions, as to only those claims being finally decided in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

 Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in August 2011, September 2011, October 2011, May 2014, and August 2014, as well as the prior April 2014 remand, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail. See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been adequately notified of the knowledge and evidence required for this case through the multiple letters the RO has sent him, as well as the prior remand.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a further remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible. The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was provided a VA examination in November 2014.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducting a physical examination. Based on the foregoing, the examiner concluded that the Veteran's knee disabilities were not due to or aggravated by an event, disease, or injury incurred during active service.  Moreover, the examiner found that the Veteran's knee disabilities preexisted service and were not aggravated thereby.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  However, the Board does not find this applicable in the current claim as there is no evidence of arthritis in either knee within one year of the Veteran's separation from service.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b) , which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) . Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.  As noted in the discussion below, the Veteran's preexisting knee disabilities were noted on entry into service.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Factual and Analysis

Taking into account all relevant evidence, the Board finds that service connection is not warranted for either the Veteran's left or right knee disability, including on the basis of aggravation.  In this regard, the Board notes that the evidence of record shows that the Veteran's left and right knee conditions preexisted service and were clearly not aggravated in service.

Reviewing the relevant evidence of record, the Veteran's service records, particularly a June 1992 report of service entry examination, indicated that the Veteran was found, at that time, to have a mild genu varum of his knees.  Although this entrance examination was conducted in June 1992, the Veteran did not enter service until December 10, 1992.

A medical record from December 18, 1992, indicates that the Veteran was seen with left knee and lower leg pain for the past two days.  The Veteran noted his child hood "bow leggedness".  He was diagnosed with arthralgia, probably secondary to activity, and placed on a profile until the 21st of December.

In December 21, 1992, the Veteran was referred for orthopedic consultation for his knees.  In the consult report, completed December 24, 1992, he complained of increased left knee pain over the past week, and reported that he was "bow legged" as a child.  The consultation report diagnosed the Veteran with genu varum with some residual deformity and aggravation of knee pain, probably Blount's disease.  The Veteran was recommended to be discharged for a disability that existed prior to enlistment.  The Veteran was placed on a much more significant profile at that time, which included no running, no physical conditioning, and no drilling or marching, which he remained on until his discharge on January 8, 1993.

A report of a December 29th 1992 medical board proceedings indicated that, at that time, the Veteran reported that he wore braces as a child, and had intermittent pain in his knees thereafter, but nothing significant, since he led a very sedentary lifestyle prior to service.  The pain began in basic training with walking and marching, even prior to beginning physical conditioning.

The Veteran's final diagnosis was genu varum, and bilateral anterior knee pain which was symptomatic and interfering with the Veteran's training.  The Board noted that this condition existed prior to service, and was not aggravated beyond its normal progression in service.  It was recommended that the Veteran be granted an entry level separation from service based on this diagnosis.

In light of the above, there is no question, nor does the Veteran dispute, that he had the condition of genu varum upon entry into service.  It was clearly noted on his entrance examination.  Thus, the Board must consider whether there was an increase in disability during such service so as to warrant the presumption of aggravation.  38 U.S.C.A. § 1153 (West 2002).  If so, clear and unmistakable evidence that such increase was not beyond the natural progress of the disease is required to rebut the presumption of aggravation..

Again reviewing the evidence of record, the Board notes that the Veteran was only in service approximately one week before being placed on profiles due to knee pain.  The Veteran's service treatment records for this pain, including his Medical Board report, all agree that his knee pain in service was due to a condition that existed prior to enlistment, rather than an acute injury sustained therein, and that it was not aggravated permanently by service.

The Veteran received a VA examination in conjunction with this claim in November 2011.  At that time, it was noted that the Veteran was in boot camp for 7 days, when he complained of pain in his left knee.  He was put on a profile for genu varum deformity.  After two weeks of training, the Veteran reported that both knees were painful, and he was put on a profile and medical board as unfit for training.  It was noted that as a child, the Veteran had worn braces for two years.  The Veteran claimed that although his knees had been painful in the past, he had not had much pain for several years prior to service, but that he had experienced progressive pain in his knees since service.  He stated he was not undergoing any current treatment for his knees.  On examination, both the Veteran's knees were noted to have a deformity, as well as pain, weakness, and incoordination.  The Veteran was noted to have limitations in standing and walking.  Left knee range of motion was 0 to 137 degrees.  Right knee range of motion was 0 to 125 degrees.  X-rays of the Veteran's knees at that time were normal.

After a review of the Veteran's records, and a thorough examination of the Veteran, the examiner stated that, in his opinion, the Veteran's diagnosis of genu varum with knee pain was not incurred in or permanently aggravated by service.  In support of this opinion, the examiner indicated that the Veteran only trained for 7 days before being put on a profile, and that he was in boot camp for only 11 days with no injury to his knees as a fall or accident injuring his knees.  He was discharged after 29 days in the service after a Medical Board found him unfit for service, and found his condition to not have been aggravated by service.

The Board again acknowledges that the Veteran sought treatment for knee pain during service and has asserted that his knee disabilities were aggravated during service.  However, the only medical opinion of record on the matter specifically indicated that the claimed disability was not aggravated beyond its natural progression by an in-service injury, event, or illness.  As noted, the VA examiner relied on the nature of the claimed disability, the fact that the pain was brought on by physical activity and not due to any specific injury or fall, and the relatively short time span of that activity before the Veteran was discharged.  The claims file contains no medical evidence to the contrary.  As such, the Board concludes that the presumption of aggravation is rebutted. As there is no competent evidence of record reflecting that the Veteran now suffers additional bilateral knee disability as a result of permanent aggravation during service, and, in fact, the claims file contains clear and unmistakable evidence there was no aggravation of a pre-existing disability in service beyond the natural progress of the disease, service connection cannot be granted.

The Board also acknowledges the Veteran's contentions that his pre-existing bilateral knee disability was aggravated as a result of active duty service.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge, to include describing a worsening of symptoms in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be competent to offer an opinion on complex medical questions, such as whether the underlying knee disability was aggravated beyond the natural progress of the disease during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994). Therefore, while the Veteran is competent to report that he experienced an increase in symptoms during service, the Board ultimately places far more probative value on the medical opinion provided by the competent VA medical professional in terms of determining whether any increase in symptoms was permanent and beyond the natural progress of the disease.

The Board does not dispute that the Veteran may have felt increased pain on use in the service and since service in his knees, however, the question of whether the Veteran's knee disabilities were permanently aggravated beyond their natural progress in service requires a degree of medical expertise.  Here, all the medical evidence of record indicates that the Veteran's brief stay in service did not permanently aggravate his preexisting condition, and therefore service connection is not warranted for a right or left knee disability.


ORDER

Entitlement to service connection for  a right knee disability is denied.

Entitlement to service connection for  a left knee disability is denied.


REMAND

As to the Veteran's claim of entitlement to service connection for hypertension, in a statement dated October 2014, the Veteran expressed disagreement with the prior  denial of this claim, in October 2014.  However, the Board has reviewed the Veteran's claims file, and finds that the RO has not issued a Statement of the Case on this matter.  Therefore, under the circumstances, the Board must remand this issue to the RO for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the Case to the Veteran as to the matter of service connection for elevated blood pressure.  If, and only if, the Veteran perfects a timely appeal by filing a VA Form 9 should this matter be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


